Response to Arguments (No. 12 continued)
Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Wang (CN104174857A) and Harris (US 2012/0137829), as applied in the action dated 04/02/2021, does not render obvious the step (vi) in the instant claim 1 of blending the underflow collected in step (v) with fresh Nd particles to produce an Nd-enriched powder. Applicant argues that Harris [0060] teaches the addition of extra Nd/NdH2 to decrepitated NdFeB material is only required when "the magnets of the assemblies have a relatively low rare earth content to start with (e.g. near stoichiometric Nd2Fe14B)," and "[i]f the Nd content of the magnets is sufficiently high to begin with then extra Nd may not be required as a smaller overall percentage of the neodymium will oxidize during processing." Applicant asserts that this disclosure in Harris teaches away from adding extra Nd/NdH2 to NdFeB material that has a sufficiently high Nd content. The Examiner notes the disclosure in Harris does not teach away from addition of extra Nd/NdH2 to NdFeB materials with sufficiently high Nd contents as the recitation that the step "may not be required" does not exclude one of ordinary skill in the art from adding an extra Nd content to assure that full density can be achieved during sintering, providing better magnetic properties and corrosion resistance (Harris [0060]).
	Applicant continues that the composition of the NdFeB raw material in Wang comprises 28-33 mass% Nd [0027], and is therefore well above the stoichiometric amount of ~12% Nd, and further, that there is no indication in Wang that the cyclone screening reduces the Nd level of qualified material to anywhere near 12%. Applicant asserts that as Harris teaches the addition of extra Nd/NdH2 is only required when the Nd content of the NdFeB material is relatively low, and In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Examiner notes that from the stoichiometric Nd2Fe14B, ~27% is representative of a stoichiometric Nd content, and it is unclear what Applicant's alleged 12% Nd is indicating. The Nd range of the starting material in Wang of 28-33% is seen to fall within the scope of a near stoichiometric Nd content, or near ~27% Nd, wherein the addition of extra Nd material is particularly beneficial (Harris [0060]). Furthermore, as noted above, the teaching in Harris is not limited to only NdFeB materials with near stoichiometric values of Nd. The disclosure of Harris alone is seen provide sufficient motivation for one of ordinary skill in the art to modify the method of Wang to include a step of supplying extra Nd/NdH2 to the qualified powder of Wang. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736